Citation Nr: 0333940	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left shoulder 
disability and peptic ulcer disease.  

3.  Entitlement to an increased disability rating for a left 
shoulder disability, presently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased disability rating for a left 
shoulder disability, rated as 20 percent disabling prior to 
January 13, 1999.

5.  Entitlement to an effective date prior to August 7, 1998, 
for a 20 percent disability evaluation for a left shoulder 
disability.  

6.  Entitlement to a disability rating in excess of 30 
percent for a dysthymic disorder.

7.  Entitlement to an increased disability rating for peptic 
ulcer disease, presently evaluated as 10 percent disabling.

8.  Entitlement to an earlier effective date for the grant of 
service connection for peptic ulcer disease.

9.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, RW, DM, and LW.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984 and from January 1988 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decision is rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In particular, the veteran appeals a 
January 1999 rating action that granted service connection 
for peptic ulcer disease, evaluated as 10 percent disabling 
from February 1, 1991.

The veteran also appeals that part of the January 1999 rating 
action that denied an increased disability evaluation for his 
left shoulder disability, rated as 20 percent disabling from 
August 7, 1998.  Thereafter, by rating action dated in August 
2001, the RO assigned a temporary total convalescent rating 
for the veteran's left shoulder disability from January 13, 
1999, until February 1, 2000, at which time a 30 percent 
rating was assigned.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the veteran's 
claim for an increased rating for his service-connected left 
shoulder disability remains open.

The veteran also appeals a June 1999 rating action that 
denied service connection for a right knee disability and a 
total rating due to individual unemployability resulting from 
service-connected disabilities; a February 2002 rating 
decision that denied service-connection for hepatitis; and a 
January 2003 rating decision that denied an increased 
disability rating for a dysthymic disorder.  

The issue of service connection for Hepatitis C is addressed 
in the following decision.  The other issues listed above are 
addressed in the Remand below.


FINDING OF FACT

A VA physician has opined that the veteran's Hepatitis C 
originated during his active military service.


CONCLUSION OF LAW

Hepatitis C was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim regard his Hepatitis C, any 
failure to fully comply with VCAA requirements as to this 
matter would not be prejudicial to the veteran.


Evidentiary Background:  As noted above, the veteran's second 
period of active service was from January 1988 to March 1990.  
A September 1989 memorandum from a Community Health Nurse 
indicates that the veteran was found to have abnormal blood 
test results during routine testing of blood collected during 
a Red Cross Blood drive.  In particular, he was noted to have 
alanine transaminase (ALT) (serum glutamic pyruvic 
transaminase (SGPT)) of 812.  The veteran was advised not to 
donate blood.  While his ALT was elevated, a September 1989 
treatment record notes that the veteran "showed negative for 
hepatitis."  His liver function tests were repeated and in 
October 1989 he was noted to have an ALT of 81 which was 
described as "mildly elevated."  The veteran's November 
1989 separation examination report is silent for any 
complaints, treatment, or diagnosis of hepatitis.  

From June 1999 to July 1999, the veteran underwent VA Special 
Treatment Section (STS) admission for substance abuse.  
Laboratory findings were positive for Hepatitis C.  

In July 2001, the veteran was afforded a VA liver, gall 
bladder, and pancreas examination.  The veteran reported that 
he had been advised that he could not give blood anymore when 
he attempted to donate plasma.  The veteran suspected that 
this advice may have been due to hepatitis.  The examiner 
noted that the veteran had a diagnosis of Hepatitis C in 1999 
based on serology examination.  The veteran had been 
vaccinated for Hepatitis A and C.  He apparently had not had 
any symptoms of Hepatitis.  The veteran's Hepatitis C was to 
be further evaluated by liver function tests and a hepatitis 
profile.  The requested tests were subsequently completed and 
in a handwritten addendum to the examination report, the 
examining physician opined that "it is as likely as not 
[that] the Hepatitis C occurred in service."  


Analysis.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2003).  Service connection may be established 
for a current disability where there is evidence of a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The examiner who conducted the July 2001 examination opined 
that the veteran's Hepatitis C occurred during his active 
military service.  The Board notes that the VA examiner had 
an opportunity to elicit a history from the veteran as to 
risk factors for Hepatitis C and to review the veteran's 
entire claims folder, including service medical records and 
post service treatment records.  Also, the examiner reviewed 
liver functioning tests and a hepatitis profile that he 
ordered in conjunction with the examination.  There is no 
clinical evidence or opinion to contradict the opinion of the 
VA examiner.  Accordingly, the Board finds that the veteran's 
contentions are supported by the competent medical evidence 
and, therefore, service connection for the veteran's 
Hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


ORDER

Service connection for Hepatitis C is granted.


REMAND

The most recent Supplemental Statement of the Case (SSOC) 
addressing the issue of entitlement to a total disability 
rating due to individual unemployability resulting from 
service-connected disability (TDIU) was issued in August 
2001.  Since issuance of that SSOC additional pertinent 
medical records have been associated with the claims folder 
including VA psychiatric examination reports and VA 
outpatient treatment records.  Applicable VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a SSOC unless the appellant waives 
this procedural right in writing.  38 C.F.R. §§ 19.37, 
20.1304(c) (2003).  A review of the claims folder does not 
indicate that any such waiver has been received.  Therefore, 
remand is required the preparation of a SSOC.  In addition, a 
remand is necessary for the RO to consider the veteran's 
claim for TDIU benefits in light of the Board's decision 
above granting service-connection for Hepatitis C. 

In addition to the foregoing, the Board is of the opinion 
that a VA examination would be probative in ascertaining the 
impact that the veteran's service-connected disabilities, 
including his Hepatitis C, have on his ability to obtain and 
maintain employment.  While various VA medical examination 
reports are presently associated with the claims folder.  
These reports do not adequately address the impact, if any, 
that the veteran's service-connected disabilities have on his 
employment.  

The Board notes that the record reflects that the veteran has 
applied for Chapter 31 vocational rehabilitation benefits on 
several occasions and that at one time he was in receipt of 
these benefits.  Documentation in the claim folder shows that 
an overpayment in Chapter 31 education benefits was created 
when the veteran stopped attending classes at a barber school 
in 1999.  Similarly, in a July 2003 letter the veteran was 
informed that his requested for Vocational Rehabilitation and 
Employment services was denied as the veteran was pending 
surgery.  Despite the foregoing, the veteran's VA Vocational 
Rehabilitation and Counseling folders are not presently 
associated with the claims folder.  The procurement of these 
records is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

Based on the decision above, this case is REMANDED for the 
following action:  

1.  The RO should obtain and associated 
with the claims folder the veteran's VA 
Vocational Rehabilitation and Counseling 
folders.

2.  The RO should schedule the veteran 
for VA examinations by physicians with 
appropriate expertise to ascertain the 
impact that his service-connected 
disabilities have on his employability.  

The claims file must be made available to 
and be reviewed by the examiners.  The 
examiners should comment on the nature 
and severity of the veteran's service-
connected dysthymic disorder, left 
shoulder disability, right wrist 
disability, peptic ulcer disease, right 
foot scar, and hepatitis.  The 
examination should include discussion of 
any and all present manifestations of the 
veteran's service-connected disorders.  
In addition, the examiners should comment 
on the impact, if any, that the veteran's 
service-connected disabilities have on 
his employability and offer an opinion as 
to whether impairment due to service-
connected disability or disabilities is 
so severe as to preclude substantially 
gainful employment.  

With respect to the veteran's service-
connected psychiatric disorder, a Global 
Assessment of Functioning (GAF) score 
should also be determined, and a full 
explanation of its meaning should be set 
out.

3.  Thereafter, the RO should re-
adjudicate the veteran's claims in view 
of the evidence received since the 
issuance of the August 2001 SSOC.  If any 
of the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a SSOC 
addressing the issues on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



